DYK, Circuit Judge.

ORDER

The United States moves to dismiss Michael J. Alexander’s appeal as premature. Alexander opposes. The United States replies.
Alexander sued in the Court of Federal Claims, seeking reinstatement to the Michigan Air National Guard, back pay, and severance pay. The Court of Federal Claims granted the United States’ motion to dismiss Alexander’s claims for reinstatement and back pay but denied the United States’ motion to dismiss his claim for severance pay. Alexander appealed.
The United States correctly argues that there is no final judgment in this case and that the appeal is thus premature. Spraytex, Inc. v. DJS & T, 96 F.3d 1377, 1379 (Fed.Cir.1996) (there is no final judgment until a judgment is entered adjudicating all of the claims); Fed.R.Civ.P. 54(b).
*436Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion to dismiss is granted.
(2) Each side shall bear its own costs.